DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding claims 1-4 and 6-19 are persuasive since Carlson does not disclose the first material decreases in a non-continuous fashion from a first edge of the propeller blade to a second edge of the propeller blade. However, a routine update search yields a newly found prior art that reads on claim 20. As a result, a new ground of rejection of claim 20 is set forth below. Note that the independent claim 20 is broader than each of the independent claims 1 and 15 because both of the latter claims require the first material to be interspersed through the second material, while claim 20 does not. Therefore, what makes the claims 1 and 15 allowable does not apply to claim 20. 

Terminal Disclaimer
The Terminal Disclaimer submitted on 10/15/2021 has been approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbier et al. (4,990,205; “Barbier”).
Barbier discloses a propeller blade (Fig. 2) comprising: a first material (low-density polyurethane foam; column 11, lines 26-34) filling cavities 12a, 12b and 12c; and a second material 7 (titanium cap; column 10, lines 20-21) different from the first material, a volume fraction of the first material decreasing in non-continuous fashion from a first edge 5 of the propeller blade to a second edge 6 of the propeller blade in cavities 12b and 12c. 

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745